130 S.E.2d 857 (1963)
259 N.C. 499
STATE
v.
Lillie ANDERSON.
No. 581.
Supreme Court of North Carolina.
May 22, 1963.
*858 Elreta Melton Alexander, Greensboro, for defendant-appellant.
T. W. Bruton, Atty. Gen., Harry W. McGalliard, Asst. Atty. Gen., for the State.
DENNY, Chief Justice.
The sole question presented on this appeal is whether or not the warrant to which the defendant pleaded guilty to operating a gambling house was sufficient in form to charge the offense of operating such a house.
If a warrant avers facts which constitute every element of an offense, it is not necessary that it be couched in the language of the statute. State v. Tickle, 238 N.C. 206, 77 S.E.2d 632; State v. Wilson, 218 N.C. 769, 12 S.E.2d 654.
Reference to a specific statute upon which the charge in a warrant is laid is not necessary to its validity. Likewise, where a warrant charges a criminal offense but refers to a statute that is not pertinent, such reference does not invalidate the warrant. Strong, North Carolina Index, Indictment and Warrant, section 9, page 561, et seq.
All that is required in a warrant or bill of indictment since the adoption of G.S. § 15-153 is that it be sufficient in form to express the charge against the defendant in a plain, intelligible, and explicit manner, and to contain sufficient matter to enable the court to proceed to judgment and thus bar another prosecution for the same offense.
In our opinion, the charge of operating a gambling house set out in the warrant hereinabove set forth, is sufficient to meet the requirements of the statute. State v. Hammonds, 241 N.C. 226, 85 S.E.2d 133, and cited cases. This conclusion is supported by our decisions in State v. Webster, 218 N.C. 692, 12 S.E.2d 272; State v. Morgan, 133 N.C. 743, 45 S.E. 1033; State v. Black, 94 N.C. 809. See also Joyce on Indictments, Second Edition, section 499, page 592, and Wharton's Criminal Law and Procedure, Vol. 4, section 1758, page 548, et seq.
In State v. Black, supra, the Court said: "(I)f a person shall keep a house, a room, or other like place, for the purpose of inducing or allowing other persons to frequent the same, in small or large numbers, to bet on the result of games played and engaged in, at cards or other like devices, for money or other thing of value, such person will be guilty of keeping a gaming house. It is the keepingusingthe house, or like place, for gaming purposes, that determines its character."
The ruling of the court below is
Affirmed.